    Case 1:20-cv-00522-RJJ-RSK ECF No. 12 filed 07/13/20 PageID.75 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
ANTHONY DAUNT,

        Plaintiff,
v                                               No. 1:20-cv-00522

JOCELYN BENSON, JONATHAN BRATER,                HON. ROBERT J. JONKER
SHERYL GUY, DAWN OLNEY, CHERYL
POTTER BROWE, KAREN BREWSTER,                       STIPULATED ORDER
SUANNE KANINE, BONNIE SCHEELE,                     EXTENDING TIME FOR
NANCY HEUBEL, DEBORAH HILL, JULIE                DEFENDANTS BENSON AND
A. CARLSON, MICHELLE CROCKER,                     BRATER TO RESPOND TO
ELIZABETH HUNDLEY, LORI JOHNSON,                  PLAINTIFFS’ COMPLAINT
LISA BROWN, SUSAN I. DEFEYTER,
MICHELLE STEVENSON, and LAWRENCE
KESTENBAUM,

        Defendants.

William S. Consovoy                             David G. Stoker (P24959)
Cameron T. Norris                               Timothy M. Perrone (P37940)
Tiffany H. Bates                                Courtney Ann Gabbara
Attorneys for Plaintiff                         Attorneys for Defendants Crocker,
1600 Wilson Blvd, Suite 700                     Hill, Heubel, Hundley, Johnson,
Arlington, VA 22209                             Kestenbaum, Olney, Scheele
                                                601 North Capitol Avenue
Jason Torchinsky                                Lansing, Michigan 48933
Attorney for Plaintiff                          517.372.9000
45 North Hill Drive, Ste 100
Warrenton, VA 20186                             Haider A. Kazim (P66146)
540.341.8800                                    Attorney for Defendants Browe,
                                                Carlson, DeFeyter, Guy, Kanine,
Heather S. Meingast (P55439)                    Stevenson
Erik A. Grill (P64713)                          310 W. Front St, Ste 221
Assistant Attorneys General                     Traverse City, Michigan 49684
Attorneys for Defendants Benson & Brater        231.922.1888
PO Box 30736
Lansing, Michigan 48909                         Brandon K. Buck (P63152)
517.335.7659                                    Attorney for Defendant Brown
                                                28400 Northwestern Hwy, 2nd Fl.
Joellen Shortley (P46136)                       Southfield, Michigan 48034
Attorney for Defendant Brown                    248.858.8677
1200 N. Telegraph, Dept 419, Bldg 14E
Pontiac, Michigan 48341
248.420.7639
                                            /
 Case 1:20-cv-00522-RJJ-RSK ECF No. 12 filed 07/13/20 PageID.76 Page 2 of 2



 STIPULATED ORDER EXTENDING TIME FOR DEFENDANTS BENSON
      AND BRATER TO RESPOND TO PLAINTIFFS’ COMPLAINT

      The parties hereby stipulate and agree to an extension until August 31, 2020

for Defendants Jocelyn Benson and Jonathan Brater to file a first responsive

pleading to Plaintiff’s complaint;

      IT IS HEREBY ORDERED that a response to the complaint will be

required from Defendants Jocelyn Benson and Jonathan Brater on or before August

31, 2020.


       July 13, 2020
Date: ___________                 /s/ Robert J. Jonker
                                 __________________________________________
                                 HON. ROBERT J. JONKER
                                 District Court Judge

The parties, through their respective counsel, stipulate to the entry of the above
order.

s/Cameron T. Norris (w/consent)               Dated: July 10, 2020
Cameron T. Norris
Attorney for Plaintiff
1600 Wilson Blvd, Suite 700
Arlington, VA 22209

s/Heather S. Meingast                         Dated: July 10, 2020
Heather S. Meingast (P55439)
Erik A. Grill (P64713)
Assistant Attorneys General
Attorneys for Defendants Benson & Brater
P.O. Box 30736
Lansing, Michigan 48909
517.335.7659
